DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 22, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caluser et al. (US 2015/0182191 A1).
Regarding claim 16, Caluser et al. (‘191) teach an ultrasound imaging system comprising: a probe (see [0050]-[0056]; and Figs. 1, 2); a sensor attached to the probe and operatively associated with a position tracking system (see [0050]-[0056]; and Figs. 1, 2); a processor configured to receive probe position data from the position tracking system and determine a spatial location of the probe with respect to a subject, the processor further configured to monitor movement of the probe based on detected changes in the spatial location of the probe (see [0050]-[0056]; and Figs. 1, 2); and a user interface configured to: provide instructions for placement of the probe at a plurality of anatomical landmarks of a selected breast of the subject (see [0050]-[0056]; and Figs. 1, 2); receive user input to 
Regarding claim 17, Caluser et al. (‘191) teach the ultrasound imaging system of claim 16, wherein the scan pattern is a first scan pattern, and wherein the user interface is further configured to display a visual representation of a second scan pattern orthogonal to the first scan pattern after completion of image data acquisition in accordance with the first scan pattern (see [0058]-[0059]; and Fig. 2).
Regarding claim 22, Caluser et al. (‘191) teach the ultrasound imaging system of claim 16, wherein the user interface is configured to dynamically update the visual representation of the scan pattern to indicate a position of the probe along the scan pattern (see [0058]-[0059]; and Fig. 2).
Regarding claim 23, Caluser et al. (‘191) teach the ultrasound imaging system of claim 16, wherein the user interface is further configured to display a feedback icon comprising a breast graphic overlaid with a filled region corresponding to an imaged portion of the scan area (see [0058]-[0059]; and Fig. 2).
Regarding claim 26, Caluser et al. (‘191) teach the ultrasound imaging system of claim 16, wherein the processor is further configured to associated individual frames of an acquired ultrasound image with position information corresponding to a position of the probe during acquisition of a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 2015/0182191 A1) in view of Pagoulatos et al. (US 2010/0121190 A1).
Regarding claim 27, Caluser et al. (‘191) teach the ultrasound imaging system of claim 16, wherein the user interface is further configured to: display an image frame of one of a plurality of stored images, receive user input to identify an orthogonal view to the image frame; and display at least one 
Regarding claim 28, Caluser et al. (‘191) in view of Pagoulatos et al. (‘190) teach the ultrasound imaging system of claim 27, wherein the processor is configured to compare the position information associated with the displayed image frame to position information associated with a plurality of stored images and identify, as the at least two candidate frames, two or more frames from the plurality of stored images that are associated with position information closest to being orthogonal to the position information associated with the displayed image frame (see Caluser et al. [0068]-[0069]); and Pagoulatos et al. (see [0086]).
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive: In response to applicant's argument that “Caluser et al. fail to disclose any user interface which provides instructions for placement of a probe at a plurality of anatomical landmarks.” (Page 9 of Response 06/08/2021), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant concedes that the user interface of Caluser et al. does teach the capability to provide instructions for the placement of the probe at an anatomical landmark: “At most, Caluser et al. disclose such placement at the sensor located at the nipple, in order to establish the proper orientation of the probe. Id. Para. [0064].” The structure of the user interface disclosed by Applicant is “one or more input, such as control panels which may include soft and/or hard controls, and output devices, such as one or more displays, as described further below.” Thus, the user interface of Caluser et al. meets the structural limitations of Applicant’s claimed user interface and is capable of providing instructions for one or more landmarks. Applicant has failed to present evidence as to why the structure of Caluser et al. would not be capable of performing the same function more than once, i.e. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793